WiNsnow, C. J.
(concurring). I agree with the result reached for the following reasons: The people provided in the constitution that any proposed amendment to the constitution should be agreed to by two successive legislatures before being submitted to the people, and that it should be entered on the journals of both houses by the first of such legislatures. It cannot be said that this last requirement was supposed to be trivial or unimportant; it was one of the means deemed essential to insure the greatest publicity and prevent anything like railroading an amendment through. This was not done with the amendment under consideration. The amendment, therefore, was not adopted in the manner prescribed by the people. In holding that the command of the constitution must be obeyed, this court simply performs its plain duty.
*379On February 27, 1915, tbe court ordered that a rehearing be had in the action upon the following questions only:
1. In view of the history of constitutional amendments in the past, should it now be held that a constitutional amendment must' be spread at length in its final form upon the journals of hoth houses at the first session ?
2. If not, should it be held that it is sufficient that it be entered at length in its final form upon the journal of one house and so referred to on the journal of the other house as to be clearly identified ?
3. Is it sufficient if the journal entry in either of the above cases simply states the substance of the amendment ?
4. Can a journal entry of a proposed amendment by title only be considered sufficient in any event ?
It was further ordered, among other things, that the attorney general be invited to intervene and file a brief and participate in the argument as amicus cuños.
The cause was reargued on March 6, 1915.
Otto Kuenzli, for the respondent.
Upon the invitation of the court there was a brief by the Attorney General and Winfield W. Gilman, assistant attorney general, amici curiae, and oral argument by Mr. Gilman.
By request of the governor, B. B. Goggins and George Lines also appeared as amici curias, filed separate briefs, and argued the case orally.
On March 23, 1915, the decision of the court was announced as follows: